             Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 1 of 16



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


                                                 )
STEVEN SHAW,                                     )
                         Plaintiff,              )       Case No.: 20-cv-00410-RDM
                                                 )
        v.                                       )
                                                 )
THE HONORABLE KENNETH                            )
     BRAITHWAITE, ET AL.,                        )
               Defendants.                       )
                                                 )

                  PLAINTIFF’S OBJECTIONS RESPONSES TO DEFENDANT
                     PARLATORE’S FIRST REQUEST FOR ADMISSIONS

                                       GENERAL OBJECTIONS

        (a)      Plaintiff objects to each and every request insofar as any such request seeks to discover

information protected by the work-product doctrine, attorney-client privilege, or any other applicable

privilege.

        (b)      Plaintiff objects to each and every request insofar as any such request seeks to discover

trial preparation materials or information prepared in anticipation of litigation, including, but not limited

to, any request that would call for disclosure of the mental impressions, conclusions, opinions, or legal

theories of counsel.

        (c)      Plaintiff objects to each and every definition, instruction, and request insofar as any such

definition, instruction, or request purports to impose requirements on Plaintiff that differ from, or exceed

the requirements imposed by applicable law and rules, including, but not limited to, the applicable Rules

of Civil Procedure.

        (d)      Plaintiff objects to each and every request insofar as any such request purports to impose

any obligation or duty to supplement these responses beyond that required by applicable law and Rules

of Civil Procedure.


                                                     1

                                         ATTACHMENT E                                                 001
         Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 2 of 16



        (e)     Plaintiff objects to each and every request insofar as any such request is vague,

ambiguous, confusing, overbroad, fails to describe each item or category of items or information sought

with reasonable particularity, calls for information that is not relevant to the subject matter of this

litigation, or is not reasonably calculated to lead to the discovery of admissible evidence.

        (f)     Plaintiff objects to each and every request insofar as compliance with any such request is

unreasonably cumulative or duplicative or the information sought is obtainable from some other source

that is more convenient, less burdensome, or less expensive. Plaintiff further objects insofar as any such

request would cause annoyance, embarrassment, oppression, or undue burden or expense.

        (g)     Plaintiff objects to each and every request insofar as discovery is ongoing and not all

information is available to Plaintiff at the time these responses are served. Thus, Plaintiff reserves the

right to supplement these responses on this basis and any other basis authorized by law or applicable

Rules of Civil Procedure.

        (h)     Plaintiff responds to each and every request without waiver of, and with express

reservation to: (1) all questions as to competency, relevance, materiality, privilege, and admissibility of

any response as evidence for any purpose in this proceeding; (2) the right to object to the use of any

response on any grounds in this proceeding; (3) the right to object with respect to any further response

to these or any other requests on any grounds; and (4) the right to review, correct, add to, supplement,

or clarify any of the responses contained herein at any time.

        (i)     Plaintiff’s general objections shall be deemed to continue throughout the responses to

specific requests that follow, even where not further referred to in such responses.

                             RESPONSES TO SPECIFIC REQUESTS

        REQUEST 1: Admit that, instructors at VFA-106 are prohibited from teaching students on

any phase which they have not been fully qualified to instruct.

        RESPONSE 1: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits parties


                                                    2

                                         ATTACHMENT E                                               002
         Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 3 of 16



to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 2: Admit that, during your time at VFA-106 you never became fully qualified to

teach any phase of the syllabus, to include the Transition Phase.

        RESPONSE 2: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits parties

to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.




                                                    3

                                        ATTACHMENT E                                                   003
         Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 4 of 16



        REQUEST 3: Admit that, you never became qualified to land a Super Hornet on an aircraft

carrier yourself.

        RESPONSE 3: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits parties

to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 4: Admit that, you have never landed a Super Hornet on an aircraft carrier.

        RESPONSE 4: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits parties

to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.


                                                    4

                                        ATTACHMENT E                                                   004
         Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 5 of 16



2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 5: Admit that, in order to get qualified to teach carrier landings (CQ), an

instructor must first become a qualified Landing Signal Officer (LSO).

        RESPONSE 5: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits parties

to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted

to require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 6: Admit that, you were never qualified as an LSO and therefore ineligible to even

become qualified to teach CQ.

        RESPONSE 6: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits parties

to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to


                                                    5

                                        ATTACHMENT E                                                   005
         Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 6 of 16



require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 7: Admit that, as you were never qualified to land a Super Hornet on a carrier

yourself, you should not have been teaching students how to land Super Hornets on a carrier.

        RESPONSE 7: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits parties

to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 8: Admit that, OPNAVINST 3710.U, paragraph 3.7.4 provides that, after being

qualified by the commanding officer as an instructor:

                The instructor will be charged with authority and responsibility to provide appropriate
                direction to students (naval aviation or NFO) to ensure safe and successful completion
                of each training mission. The exact function, authority, and responsibility of the
                individual flight instructor are dependent upon the training mission and the crew
                assigned as issued in approved training syllabuses.

        RESPONSE 8: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits parties

to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case. Discovery requests must be relevant and cannot be


                                                    6

                                        ATTACHMENT E                                                   006
         Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 7 of 16



unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 9: Admit that, your method of CQ training, relying upon the Velocity Vector in

PA CAS, is not an approved CQ method or part of any approved training syllabus.

        RESPONSE 9: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits parties

to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 10: Admit that, you were conducting unauthorized training (such as Velocity

Vector) or were otherwise training outside of phase.

        RESPONSE 10: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits


                                                    7

                                        ATTACHMENT E                                                   007
         Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 8 of 16



parties to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 11: Admit that, the Tactical Operational Flight Trainer (TOFT) facility is a secured

facility, where cell phones and photography/videography is prohibited, absent specific authorization.

        RESPONSE 11: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits

parties to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.




                                                    8

                                        ATTACHMENT E                                                   008
            Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 9 of 16



        REQUEST 12: Admit that, without authorization, you recorded F/A-18 TOFT training

sessions.

        RESPONSE 12: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits

parties to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 13: Admit that, you emailed recorded F/A-18 TOFT sessions to other Naval

Aviators and/or students.

        RESPONSE 13: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits

parties to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of


                                                    9

                                        ATTACHMENT E                                                   009
        Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 10 of 16



obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 14: Admit that, your security clearance was suspended after you refused to answer

questions about whether you had taken a cell phone or camera into the TOFT.

        RESPONSE 14: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits

parties to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 15: Admit that, after your security clearance was suspended, you were prohibited

from entering the TOFT facility.

        RESPONSE 15: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits

parties to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or


                                                    10

                                        ATTACHMENT E                                                   010
        Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 11 of 16



admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 16: Admit that, after your security clearance was suspended, you attempted to have

students sneak you into the TOFT for additional training sessions.

        RESPONSE 16: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits

parties to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 17: Admit that, you regularly surreptitiously recorded your conversations with

superior officers.

        RESPONSE 17: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits

parties to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that


                                                    11

                                        ATTACHMENT E                                                   011
        Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 12 of 16



is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 18: Admit that, you received copies of documents from David Ursini that he had

obtained during the course of his investigation.

        RESPONSE 18: DENIED.

        REQUEST 19: Admit that, you provided copies of government documents to members of the

media, including but not limited to, LtCol Nesbitt’s notebook.

        RESPONSE 19: OBJECTION. This request is vague, ambiguous and confusing and therefore

is DENIED except that Plaintiff admits that in response to media inquiries generated by other parties

he provided a copy of LtCol Nesbitt’s notes to rebut accusations being made against Plaintiff and for

the purpose of demonstrating that LtCol Nesbitt made false statements to the FNAEB and DODIG

investigative efforts to persons believed to be reporters.

        REQUEST 20: Admit that, you failed to ensure that the copies of government documents you

provided to the media had been properly redacted to comply with the Privacy Act.

        RESPONSE 20: DENIED.

        REQUEST 21: Admit that, you provided copies of recordings that you had surreptitiously

made of conversations with your superior officers to members of the media.

        RESPONSE 21: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits

parties to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case. Discovery requests must be relevant and cannot be


                                                    12

                                         ATTACHMENT E                                                  012
        Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 13 of 16



unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 22: Admit that, you gave interviews to military.com, as well as “Peak Deliberate

Practice,” where you discussed your methods for training students to fly the F/A-18 and how they

differed from the methods approved by the U.S. Navy.

        RESPONSE 22: OBJECTION. Rule 26 of the Federal Rules of Civil Procedure permits parties

to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of obtaining

relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C. 2012).

Accordingly, Plaintiff refuses to respond to this improper request.

        REQUEST 23: Admit that, in both interviews, you failed to mention that you were not a fully

qualified instructor and therefore not authorized to teach any phase of instruction to CAT I students.


                                                    13

                                        ATTACHMENT E                                                   013
        Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 14 of 16



parties to obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case. Discovery requests must be relevant and cannot be

unreasonably cumulative, duplicative, or unnecessarily burdensome in light of their benefit. Accord

Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 352 (1978). This discovery request seeks information that

is neither relevant to the defamation claim asserted against Defendant Parlatore, nor relevant to his

defense, nor is this discovery request reasonably calculated to lead to the discovery of relevant or

admissible evidence. Defendant is not allowed to engage in a fishing expedition, and is not permitted to

require Plaintiff to produce vast amounts of potentially sensitive information with no chance of

obtaining relevant, admissible evidence. U.S. v. Kellogg Brown & Root Services, Inc., 284 F.R.D. 22 (D.D.C.

2012). Accordingly, Plaintiff refuses to respond to this improper request.

                                               ***

        In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

true and correct.
                       4th
        Executed on: _______              August
                             day of _____________________,        2020
                                                           ________________.
                     (date)              (month)                  (year)



  Steven Shaw
______________________________________________
Printed Name



______________________________________________
Signature




                                                     14

                                        ATTACHMENT E                                                   014
        Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 15 of 16



                                                Reviewed as to objections and form,


August 4, 2020                                  /s/ Eric S. Montalvo
                                                Eric S. Montalvo
                                                DC Bar #993206
                                                FEDERAL PRACTICE GROUP
                                                1750 K Street, N.W., Suite 900
                                                Washington, DC 20006
                                                (202) 862-4360 (office) / (888) 899-6053 (fax)
                                                emontalvo@fedpractice.com


                                                /s/ William R. Cowden
                                                William R. Cowden
                                                DC Bar #426301
                                                WILLIAM COWDEN LLC
                                                1750 K Street, N.W., Suite 900
                                                Washington, DC 20006
                                                (202) 808-3140 (office) / (888) 899-6053 (fax)
                                                wcowden@cowdenllc.com

                                                Counsel for Plaintiff

                                   CERTIFICATE OF SERVICE

         I hereby certify that on August 4, 2020, I caused a true and correct copy of PLAINTIFF’S
Responses to Defendant Parlatore’s Requests for Admission to be served via electronic mail, per the
parties’ agreement, to the following:


       BRENDA GONZALEZ HOROWITZ
       Assistant United States Attorney
       United States Attorney’s Office
       Civil Division
       555 Fourth Street, NW
       Washington, DC 20530
       (202) 252-2512
       Brena.gonalez.horowitz@usdoj.gov
       Counsel for Defendant Secretary of the Navy

       BRIAN J. FIELD
       Assistant United States Attorney
       United States Attorney’s Office
       Civil Division
       555 Fourth Street, NW
       Washington, DC 20530
       (202) 252-2551
       Brian.Field@usdoj.gov
                                                     15

                                        ATTACHMENT E                                             015
Case 1:20-cv-00410-RDM Document 41-5 Filed 08/25/20 Page 16 of 16



Counsel for Defendant Secretary of the Navy

TIMOTHY C. PARLATORE
Defendant, Pro Se
Parlatore Law Group, LLC
One World Trade Center, Suite 8500
New York, New York 10007
212-679-6312 / 212-202-4787 Facsimile
Timothy.parlatore@parlatorelawgroup.com


                                                   /s/ Eric S. Montalco
                                                   Eric S. Montalvo




                                              16

                                   ATTACHMENT E                           016
